DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 9/8/2021 has been entered. Claims 1, 3, 7 and 9, are amended. Claims 19-20 are newly added. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection relies on a new reference, Nakagawa (US 8,089,341), not applied before.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the words in Figures 3-25 are blurry and difficult to read/unreadable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldinger (US 6,812,824) and further in view of Holt (US 6,677,895) and Nakagawa (US 8,089,341).
Regarding claims 1, 19 Goldinger discloses an electronic method for determining when an individual is present within a geographical area, said method comprising the steps of: 

wherein the portable electronic device belongs to an individual who carries the portable electronic device or has the portable electronic device on his or her person while the individual is located in the geographical range (person wearing photo ID with an incorporated tag in communication range of antenna at the entrance of a secure facility, column 18, line 65 - column 19, line 14); and 
(b) transmitting the received electronic data by the particular beacon to a tracking computer system (cell controllers 102a-c are in data communication with a host computer 105, which collects data and information available from the cell controllers 102a-c and archives the data into an open format database, such as an SQL Server, column 5, lines 16-20). 
	Goldinger fails to specifically disclose automatically generating a nonresponsive signal containing the electronic data by the portable electronic device.
Holt teaches discloses an electronic method for determining when an individual is present within a geographical area, said method comprising the step of: automatically generating a nonresponsive signal containing electronic data by a portable electronic device wherein the portable electronic device belongs to an individual who carries the portable electronic device or has the portable electronic device on his or her person while the individual is located in the geographical area (via mobile unit sends message to receiver site 14 without any triggering signals from the receiver sites, col. 5, line 66 to col. 6, line 15, and Fig. 2).
From the teachings of Holt, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goldinger to include a portable electronic device that is capable 
The combination of Goldinger and Holt fails to disclose determining that the individual is located at a restricted entrance for an access control area; and determining if the individual is authorized to enter the access control area and the step of allowing entry at the restricted entrance to the individual where it is determined that the individual is authorized to enter the access control area.  
Nakagawa teaches a security system that determines if an individual is located at a restricted entrance for an access control area; and determining if the individual is authorized to enter the access control area, and the step of allowing entry at the restricted entrance to the individual where it is determined that the individual is authorized to enter the access control area (Col. 10, line 59 to col. 11, line 13).
From the teachings of Nakagawa, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goldinger and Holt to include determining that the individual is located at the restricted entrance for the access control area; and determining if the individual is authorized to enter the access control area and the step of allowing entry at the restricted entrance to the individual where it is determined that the individual is authorized to enter the access control area in order to allow access to the restricted area to authorized individuals only, thereby improve security.
 Regarding claim 2, Goldinger discloses the step of determining a current location of the individual within the geographical area by the tracking computer system based on the electronic data and a location of the particular beacon within the communication range (column 5, line 60-column 6, line 15). 
Regarding claim 3, Goldinger discloses a location of the particular beacon within the communication range is selected for determining the current location of the individual where a signal 
Regarding claim 4, Goldinger discloses the step of storing or saving electronic data representing the current location for the individual in a tracking electronic database, the tracking electronic database in communication with the tracking computer system (SQL Server, column 5, lines 16-20). 	
Regarding claim 5, Goldinger discloses wherein each beacon of said plurality of beacons is a wireless radio based beacon (cell controller 102 using radio for communication, col. 2, lines 5-12).
Regarding claim 6, Goldinger teaches the tracking system can be implemented as a medical telemetry system to monitor location of patients by individuals at a monitor (column 45, line 34-column 46, line 14, Fig. 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goldinger to include the step of sending an electronic notification by the tracking computer system to a designated person based on permissions information for the individual stored in a tracking electronic database when the tracking computer determines that the individual is present within the geographical area based on the electronic data received from the at least one beacon in order to track the movement of patients by authorized individuals in a medical environment, thereby improve safety. 
Regarding claim 7, Goldinger discloses the electronic notification informs the designated of a presence of the individual within the geographical area (the monitor 4118 communicates with the cell controller 4104 to receive tracking information of RFID tags read, column 45, lines 43-45).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldinger in view of Holt, Nakagawa and further in view of Chen (US 2011/0021212).
Regarding claim 8, Goldinger, Nakagawa and Holt fails to disclose the step of periodically automatically determining a then current location for the individual within the geographical area and 
Chen teaches a tracking system that is configured to periodically update location of devices (periodic location registration: the periodic location registration from the UE to the network, Para. 30)
From the teachings of Chen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goldinger, Nakagawa and Holt to include the step of periodically automatically determining a then current location for the individual within the geographical area and updating the tracking electronic database with any changes in location by the individual within the geographical area in order to keep location information of the individual accurate.
	
Claim 9-12, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldinger in view of Holt and Nakagawa, and further in view of Chao (US 2014/0266585).
Regarding claim 9 and 20, Goldinger, Nakagawa and Holt discloses the structural elements of the claimed invention (see rejection of claims 1, 4 and 19 above), but fails to disclose the electronic database storing any permissions information for the individual; and the portable electronic device programmed with a software application for permitting electronic wireless communication between the portable electronic device and the beacon.
Chao teaches a tracking and access system including a database storing permissions information for individuals (web server including database storing information of authorized mobile phones 110, Para. 58, 59 and 86); and a portable electronic device programmed with a software application for permitting electronic wireless communication between the portable electronic device and a reader (mobile phone 110 programmed to allow NFC communication, Para. 40).
From the teachings of Chao, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goldinger, Nakagawa and Holt to include the electronic database 
Regarding claim 10, Goldinger discloses the step of storing or saving electronic data representing the current location for the individual in a tracking electronic database, the tracking electronic database in communication with the tracking computer system (SQL Server, column 5, lines 16-20).
 Regarding claim 11, Goldinger discloses wherein each beacon of said plurality of beacons is a wireless radio based beacon (cell controller 102 using radio for communication, col. 2, lines 5-12).
Regarding claim 12, Goldinger teaches the tracking system can be implemented as a medical telemetry system to monitor location of patients by individuals at a monitor (column 45, line 34-column 46, line 14, Fig. 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goldinger, Holt and Chao to include the step of sending an electronic notification by the tracking computer system to a designated person based on permissions information for the individual stored in a tracking electronic database when the tracking computer determines that the individual is present within the geographical area based on the electronic data received from the at least one beacon in order to track the movement of patients by authorized individuals in a medical environment, thereby improve safety.
Regarding claim 14, 15, Goldinger discloses wherein the at least one beacon are a plurality of beacons disposed throughout the geographical area such that the current location of the individual within the geographical area can be determined by the signal strength between the portable electronic 
 Regarding claim 16, Golddinger discloses wherein the at least one beacon are a plurality of beacons and once the individual is within the geographical area the portable electronic device maintains electronic communication with at least one of the plurality of beacons at all times (via tag in range of interrogation signal 106 will respond to interrogation signal, column. 9, lines 61-65, column 5, line 60-62; Fig. 1).
Regarding claim 18, Golddinger discloses the geographical area is a facility (column 5, lines 60-62).

Claim 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldinger in view of Holt, Nakagawa, Chao, and further in view of Chen (US 2011/0021212).
Regarding claim 13, 17, Goldinger, Nakagawa, Holt and Chao fails to disclose the step of periodically automatically determining a then current location for the individual within the geographical area and updating the tracking electronic database with any changes in location by the individual within the geographical area.
Chen teaches a tracking system that is configured to periodically update location of devices (periodic location registration: the periodic location registration from the UE to the network, Para. 30)
From the teachings of Chen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goldinger, Nakagawa, Holt and Chao to include the step of periodically automatically determining a then current location for the individual within the geographical area and updating the tracking electronic database with any changes in location by the individual within the geographical area in order to keep location information of the individual accurate.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689